Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance is noted below (the below excerpt has been added to all independent claims 1, 15, and 20):

“a turbocharger arrangement, said turbocharger arrangement having a compressor with an inlet to fluidly couple to said one or plurality of exhaust outlets of said exhaust manifold wherein one or plurality of exhaust outlets of said exhaust manifold fluidly couples to said inlet of said compressor of said turbocharger arrangement without a waste gate”

The closest prior art is considered to be Gaiser et al. (US Pub N0 2014/0076292); see the non-final rejection of 2 February 2022. Gaiser discloses a generally related exhaust manifold / heat exchanger arrangement. However, the limitations now amended into the independent claims, especially those related to the “plurality of exhaust outlets of said exhaust manifold fluidly couples to said inlet of said compressor of said turbocharger arrangement without a waste gate”, are sufficient to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747